DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 20 JAN 2022 election (REM pages 7-8) with traverse of Species IV, embodiment shown in FIG. 5D, is acknowledged. Applicant traverses the election/restriction requirement based on the following reason: alleged Species I-IV overlap in scope and do not have characteristics that are mutually exclusive to each other. Applicant’s argument is persuasive. Accordingly, the restriction requirement as set forth in the Office action mailed on 26 NOV 2021 is hereby withdrawn. In view of the withdrawal of the even-numbered Species, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Continuity Information
The instant application is a continuation of 15935871, now US 10622306.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 APR and 30 JUL 2020 were filed before the mailing of a first Office action on the merits. The submissions 
Claim Objections
Claim 7 is objected to because of the following informalities.
Typographical errors exist in the following claim language:
claim 7, line 2, replace “pitch,” with “pitch.” MPEP § 608.01(m), Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 6, and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10622306 (below, “Five”). Although the conflicting claims are not identical, they are not patentably distinct from each other because similar semiconductor devices are disclosed. For example, semiconductor devices with transistors over a substrate, and first, second, and third metallization layers over the transistors.
The claim correspondence is as follows (claim of instant application/US 10622306): 1/Five; 2/Five; 6/Five; and 7/Five. It is noted that Five’s “second direction” 
Claims 8 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Five as evidenced in or in view of Lu et al. (US 20120313256; below, “Lu”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 8 and 9, Five discloses the claimed invention except for “electrically coupled to the gate stack”, “interfacing with the first metallization layer”, and “interfacing with the second metallization layer”.
Lu, in Figures 13 or 14 and related text, e.g., Abstract, Figures 1-12, paragraphs [0001] to [0034], and claims, teaches a first metallization layer (e.g., M0 metal line 28) electrically coupled to a gate stack (24 – [0010]. Giving the not-in-specification term “electrically coupled” its broadest reasonable interpretation (BRI), Lu satisfies this element because metal line 28 contacts gate 24.), a second metallization layer (e.g., M0 via 32 or metal line 48) interfacing with the first metallization layer (28), and a third metallization layer (metal line 48 or 66) interfacing with the second metallization layer (32/48. Giving the not-in-specification term “interfacing” its BRI, Lu satisfies this element because 32/48 contact 28 and 48/66 contacts 32/48). MPEP §§ 2111 and 2131 (not an ipsissimis verbis test).

    PNG
    media_image1.png
    680
    568
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Five as taught by Lu. This is because: 1. the resulting device would have improved yield and reduced manufacturing costs (cf. Lu [0030]); 2. such modification would involve well-known materials/processing; and/or 3. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 112(a) for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claim 5 recites, inter alia, an unbounded range: “by at least 10%.” The specification does not reasonably provide full enablement for an open-ended thickness differential claim range, i.e., no upper limit disclosed for a claim range of 10% to infinitesimally large. Cf. intrinsic evidence at Abstract of US 20200243438, pre-grant publication of the instant application. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claim 5 is NOT enabled. To be clear, the MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, inter alia, “a second direction”. The recitation renders claim 2 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 2. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, cf. lines 6, 11, and 14 of independent claim 1 and MPEP § 2173.05(e). Claim 2 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu. MPEP § 2143(A)-(G).
RE 1, Lu, in Figures 13 or 14 and related text, e.g., Abstract, Figures 1-12, paragraphs [0001] to [0034], and claims, discloses a device comprising:
a gate stack (24) disposed over a substrate (20), the gate stack oriented lengthwise along a first direction ([0009]);
a first metallization layer (M0 metal lines) disposed over the gate stack (24), the first metallization layer (M0 metal lines) including first metal features (28) disposed in a first dielectric layer (34), the first metal features (28) having a first thickness (Fig. 13), the first thickness being measured in a second direction that is perpendicular to a top surface of the substrate (20);

a third metallization layer (M1 metal layer) disposed over the second metallization layer (M0 vias), the third metallization layer (M1 metal layer) including third metal features (48) disposed in a third dielectric layer (38), the third metal features (48) having a third thickness (Fig. 13), the third thickness measured in the second direction, wherein the second thickness is smaller than both the first and the third thicknesses.
Thus, Lu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Lu’s device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Lu because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, insofar as definite, Lu discloses the device of claim 1, wherein the first metal features (28) and the third metal features (48) are oriented lengthwise along a second direction that is substantially perpendicular to the first direction (e.g., [0010], [0013]).
RE 6, Lu discloses the device of claim 1, wherein the gate stack (24) includes a plurality of gate stacks ([0009]) oriented lengthwise along the first direction, wherein the plurality of gate stacks are spaced from each other with a first pitch (P1), and wherein the second metal features (32) are spaced from each other with a second pitch (P2) that is different than the first pitch (P1) (Fig. 13).
RE 8, Lu, in Figures 13 or 14 and related text, e.g., Abstract, Figures 1-12, paragraphs [0001] to [0034], and claims, discloses a device comprising:
a gate stack (24) disposed over a substrate (20);
a first metallization layer (M0 metal lines) disposed over and electrically coupled (Giving the not-in-specification term “electrically coupled” its BRI, Lu satisfies this element because metal lines 28 contact gates 24. MPEP §§ 2111 and 2131.) to the gate stack (24), the first metallization layer (M0 metal lines) including first metal features (28) disposed in a first dielectric layer (34), the first metal features (28) having a first thickness (Fig. 13), the first thickness being measured in a first direction perpendicular to a top surface of the substrate (20);

a third metallization layer (M1 metal layer) disposed over and interfacing (Giving the not-in-specification term “interfacing” its BRI, Lu satisfies this element because metal layers 48 contact metal vias 32. MPEP §§ 2111 and 2131.) with the second metallization layer (M0 vias), the third metallization layer (M1 metal layer) including third metal features (48) disposed in a third dielectric layer (38), the third metal features (48) having a third thickness (Fig. 13), the third thickness measured in the first direction and being different than the second thickness (Fig. 13).
Thus, Lu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Lu’s device cannot constitute each and every claimed element, it would have been obvious … to modify the device of Lu because: 1. the resulting device would have improved yield and reduced manufacturing costs (cf. Lu [0030]); 2. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 3. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). KSR, 550 U.S. 398 (2007).
RE 9, Lu discloses the device of claim 8, wherein the first metal features (28) are oriented lengthwise substantially perpendicular to the second metal features (32), wherein the third metal features (48) are oriented lengthwise substantially parallel to the first metal features (28), and wherein the gate stack (24) is oriented lengthwise substantially parallel to the second metal features (32) (e.g., Figs. 1-13, [0010], [0013], [0014]).
RE 10, Lu discloses the device of claim 8, wherein the first metal features (28) are oriented lengthwise substantially perpendicular to the second metal features (32), wherein the third metal features (48) are oriented lengthwise substantially parallel to the first metal features (28), and wherein the gate stack (24) is oriented lengthwise substantially perpendicular to the second metal features (32) (e.g., Figs. 1-13, [0010], [0013], [0014]).
RE 11, Lu discloses the device of claim 8, wherein the third thickness is greater than the second thickness, and wherein the first thickness and the third thickness are about the same (Fig. 13).
RE 15, Lu discloses the device of claim 8, wherein the first dielectric layer (34) has a fourth thickness measured in the first direction, and wherein the second dielectric layer (36) has a fifth thickness measured in the first direction, the fifth thickness being less than the fourth thickness (e.g., Fig. 13).
Claim Rejections - 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 3-5, 7, 18, and 19 are rejected under 35 U.S.C. 103 as obvious over Lu. MPEP § 2143(A)-(G).
RE 3, Lu discloses the claimed invention except for the device of claim 1, wherein a ratio of the second thickness to the first thickness is in a range from about 0.5 to about 0.95. However, the claim ratio of about 0.5 to about 0.95 is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of Lu. Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 4, Lu discloses the claimed invention except for the device of claim 1, wherein a ratio of the second thickness to the third thickness is in a range from about 0.5 to about 0.95. However, the claim ratio of about 0.5 to about 0.95 is considered to be an obvious matter of finding an optimum workable range … utilizing the disclosure of Lu. Furthermore it has been held that where the general conditions of a claim are disclosed …, discovering the optimum or workable ranges involves only routine skill …. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 5, insofar as enabled, Lu discloses the claimed invention except for the device of claim 1, wherein the second thickness is smaller than each of the first and the third thicknesses by at least 10%. However, the claimed thickness differential of at least 10% is considered to be an obvious matter of finding an optimum workable range … utilizing the disclosure of Lu. Furthermore it has been held that where the general conditions … are disclosed …, discovering the optimum or workable ranges involves only routine skill …. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 7, Lu discloses the claimed invention except for the device of claim 6, wherein the second pitch (P2) is less than the first pitch (P1), [sic]. It would have been obvious … to modify the structure of Lu wherein P2 is less than P1, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 18, Lu discloses the claimed invention except for the device of claim 17, wherein a ratio of the second thickness to the first thickness is in a range from about 0.5 to about 0.95, wherein a ratio of the second thickness to the third thickness is in a range In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 19, Lu discloses the claimed invention except for the device of claim 17, wherein a ratio of the second thickness to the first thickness is in a range from about 0.8 to about 0.9, wherein a ratio of the second thickness to the third thickness is in a range from about 0.8 to about 0.9. However, the claim ratios of about 0.8 to about 0.9 are considered to be an obvious matter of finding an optimum workable range … utilizing the disclosure of Lu. Furthermore it has been held that where the general conditions … are disclosed …, discovering the optimum or workable ranges involves only routine skill …. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claims 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as obvious over Lu as evidenced in or in view of LIAW (US 20160181257; below “LIAW”). MPEP § 2143(A)-(G).
RE 14, Lu discloses the claimed invention except for the device of claim 8, further comprising a (see LIAW for: semiconductor fin feature) disposed on the substrate (20), and wherein the gate stack (24) interfaces with the (see LIAW for: semiconductor fin feature); and
wherein the (see LIAW for: semiconductor fin feature) is oriented lengthwise substantially perpendicular to the gate stack (24).
LIAW, in FIGS. 1-19 and related text, e.g., Abstract, [0001] to [0103], claims, teaches a semiconductor fin feature (e.g., 116, 118, 120, 122).

    PNG
    media_image2.png
    800
    485
    media_image2.png
    Greyscale
	It would have been obvious … to modify the device of Lu as taught by LIAW. This is because: 1. the resulting device would reduce resistance of a control line so as to improve performance degradation resulting from increasing number of columns of an array of cells and down-scaling dimensions of a metal line (cf. LIAW [0098]); 2. such modification would involve well-known materials/processing; and/or 3. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, Lu, in Figures 13 or 14 and related text, e.g., Abstract, Figures 1-12, paragraphs [0001] to [0034], and claims, discloses a device comprising:
(see LIAW for: semiconductor fins) disposed over a substrate (20);
gate stacks (24) disposed over the (see LIAW for: semiconductor fins);
a first metallization layer (M0 metal lines) disposed over the gate stacks (24), the first metallization layer (M0 metal lines) including first metal features (28) disposed in a first dielectric layer (34), the first metal features (28) oriented lengthwise along a first direction and having a first thickness (Fig. 13), the first thickness (Fig. 13) measured in a second direction that is perpendicular to a top surface of the substrate (20), the first direction being substantially perpendicular to the second direction; and
a second metallization layer (M0 vias) disposed directly on the first metallization layer (M0 metal lines), the second metallization layer (M0 vias) including second metal features (32) disposed in a second dielectric layer (36), the second metal features (32) being oriented lengthwise along a third direction that is substantially perpendicular to the first direction, wherein the second metal features (32) have a second thickness in the second direction that is less than the first thickness (Fig. 13).
Lu discloses the claimed invention except for semiconductor fins.
LIAW, in FIGS. 1-19 and related text, e.g., Abstract, [0001] to [0103], claims, teaches semiconductor fins (e.g., 116, 118, 120, 122).
It would have been obvious … to modify the device of Lu as taught by LIAW. This is because: 1. the resulting device would reduce resistance of a control line so as to improve performance degradation resulting from increasing number of columns of an array of cells and down-scaling dimensions of a metal line (cf. LIAW [0098]); 2. such KSR, 550 U.S. 398 (2007).
RE 17, modified Lu discloses the device of claim 16, further comprising a third metallization layer (M1 metal layer) disposed directly on the second metallization layer (M0 vias), the third metallization layer (M1 metal layer) including third metal features (48) disposed in a third dielectric layer (38), the third metal features (48) being oriented lengthwise along the first direction, wherein the third metal features (48) have a third thickness in the second direction that is greater than the second thickness (Fig. 13).
RE 20, modified Lu discloses the device of claim 16, wherein the gate stacks (24) include at least one gate stack (24) coupled to a fixed voltage. Giving the not-in-specification term “fixed voltage” its BRI, Lu satisfies this element because 24 is not particularly limited. MPEP §§ 2111 and 2131.
Claims 1-11 and 14-20 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 12 and 13 depend from a rejected base claim and would be allowable if rewritten to overcome the objection as set forth in this Office action and to include all of the limitations of the base claim and intervening claims.
Conclusion
The prior art made of record and not relied upon, CHOI et al. (US 20190013314), is considered pertinent to applicant’s disclosure. CHOI does not teach, inter alia, a third 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815